BLODGETT, District Judge
(charging jury). That if they believed, from the evidence, that defendant was in possession of the premises in question as a mere squatter, without any claim or color of title; that he had admitted to Walker that he, Walker, was the owner of the premises, and promised to surrender posssession to Walker when notified or requested to do so; that Walker had conveyed his title to the laud to plaintiff, and plaintiff now held the same, and that plaintiff had notified defendant of his title from Walker, and demanded possession; then plaintiff is entitled to recover in this action, according to the terms of his title deed, without producing Walker's paper title; that the admission of Walker's ownership of the property, if the jury believed such admission to have been made, was sufficient evidence of title in Walker to sustain the action so long as defendant set up no title and showed no ownership in himself: that tiie credibility of witnesses was for the jury, and they must determine from all the circumstances, and appearance of the witnesses. Walker and Hayes, which they would believe upon points where they contradict each other.